Order filed September 11, 2018




                                        In The

                      Fourteenth Court of Appeals
                                     ____________

                                NO. 14-18-00258-CV
                                     ____________

                    IN THE INTEREST OF F.S.C., A CHILD


                     On Appeal from the County Court No. 3
                            Galveston County, Texas
                       Trial Court Cause No. 07-FD-0721

                                       ORDER

      This appeal is from a judgment signed April 6, 2018. Appellant filed a notice
of appeal on March 9, 2018. Appellant filed a Statement of Inability to Afford
Payment of Court Costs in the trial court.

       “A party who files a Statement of Inability to Afford Payment of Court Costs
cannot be required to pay costs except by order of the court as provided by this rule.”
See Tex. R. Civ. P. 145(a). Appellant has not been ordered to pay costs pursuant to
Rule 145.

      Accordingly, Amri Davison, the official court reporter for the County Court
No. 3 is directed to file the reporter’s record within 30 days of the date of this order.

                                         PER CURIAM